                                            Case 3:21-cv-01909-WHO Document 9 Filed 09/16/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     JOSEPH STAFFORD,                                Case No. 21-cv-01909-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                         ORDER DISMISSING COMPLAINT
                                   9
                                                 v.                                      WITH LEAVE TO AMEND
                                  10     KAMAL SINGH, et al.,

                                  11
                                                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                        INTRODUCTION
                                  14          Plaintiff Joseph Stafford’s 42 U.S.C. § 1983 complaint is DISMISSED with leave
                                  15   to file an amended complaint on or before November 1, 2021. His allegations contain
                                  16   unrelated or factually insufficient claims. This is improper. Fed. R. Civ. P. 20(a)(2). In
                                  17   the amended complaint, Stafford must decide which of his claims to pursue, as discussed
                                  18   below. Failure to file a proper amended complaint by the deadline, or a failure to comply
                                  19   in every respect with the instructions given in this order, likely will result in the dismissal
                                  20   of this suit and the entry of judgment in favor of defendants.
                                  21                                           DISCUSSION
                                  22   A.     Standard of Review
                                  23          A federal court must conduct a preliminary screening in any case in which a
                                  24   prisoner seeks redress from a governmental entity or officer or employee of a
                                  25   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  26   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  27   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                  28   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                            Case 3:21-cv-01909-WHO Document 9 Filed 09/16/21 Page 2 of 3




                                   1   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   2          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                   3   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                   4   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                   5   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                   6   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                   7   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                   8   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                   9   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                  10   (9th Cir. 1994).
                                  11          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  12   elements: (1) that a right secured by the Constitution or laws of the United States was
Northern District of California
 United States District Court




                                  13   violated, and (2) that the alleged violation was committed by a person acting under the
                                  14   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  15   B.     Legal Claims
                                  16          Stafford alleges that (i) parole agent Kamal Singh violated his due process and
                                  17   religious freedom rights by compelling him “to attend another religious group and denying
                                  18   me my right to appeal his decision”; (ii) parole unit supervisor Shawn Wilson violated his
                                  19   rights under the Americans With Disabilities Act (ADA) by “telling me to give up my
                                  20   ADA assistance dog and move into another county to live in a program rather than helping
                                  21   me find suitable housing”; (iii) Shawn Wilson violated his First Amendment rights but
                                  22   does not provide any facts describing the violation; (iv) Asuncion Martinez, an appeals
                                  23   coordinator, violated his rights by failing to process his appeals; and (v) D. Jones, a parole
                                  24   agent, violated his religious freedom rights by denying him suitable time to find a class
                                  25   that was not faith-based.
                                  26          Stafford’s claims are based on different incidents involving different defendants.
                                  27   This is improper. He may not bring unrelated claims in one suit. Federal pleading rules
                                  28   require that claims be based on “the same transaction, occurrence, or series of transactions
                                                                                      2
                                          Case 3:21-cv-01909-WHO Document 9 Filed 09/16/21 Page 3 of 3




                                   1   or occurrences” and pose a “question of law or fact common to all defendants.” Fed. R.
                                   2   Civ. P. 20(a)(2). In his amended complaint, he must decide which claim he wishes to
                                   3   pursue. He may then allege facts that give rise to that claim and any other claim that is
                                   4   closely related to the facts involved, as required by Rule 20(a)(2).
                                   5                                         CONCLUSION
                                   6          The complaint is DISMISSED with leave to file an amended complaint on or before
                                   7   November 1, 2021. The amended complaint must include the caption and civil case
                                   8   number used in this order (21-01909 WHO (PR)) and the words FIRST AMENDED
                                   9   COMPLAINT on the first page. The amended complaint must also appear on this Court’s
                                  10   form. Because an amended complaint completely replaces the previous complaints,
                                  11   plaintiff must include in his first amended complaint all the claims he wishes to present
                                  12   and all of the defendants he wishes to sue. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262
Northern District of California
 United States District Court




                                  13   (9th Cir. 1992). He may not incorporate material from the prior complaints by reference.
                                  14          Failure to file an amended complaint in accordance with this order will result in
                                  15   dismissal of this action under Federal Rule of Civil Procedure 41(b) for failure to
                                  16   prosecute.
                                  17          IT IS SO ORDERED.
                                  18    Dated: September 16, 2021
                                                                                         _________________________
                                  19
                                                                                         WILLIAM H. ORRICK
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
